Conditions precedent may be alleged in general terms to have been complied with by plaintiff. Good pleading requires thedefendant to specify with particularity just what condition plaintiff did not comply with. W. O. W. vs. McDonald, 76 Fla. 599,  80 So. 566, 3rd headnote. On the authority cited I think the general allegation of performance of the contract by plaintiff was sufficient and that it was up to defendant by plea to specify with particularity which one of the conditions it wanted to contest. But see Kidd vs. Jacksonville, 91 Fla. 380,  107 So. 677.
ELLIS, J., concurs.